Citation Nr: 0023768	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-09 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to tobacco use 
during service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to May 
1953.  

This matter arises from a December 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's diagnosed COPD and any incident of his active 
service, to include tobacco use therein.  


CONCLUSION OF LAW

The veteran's claim for service connection for COPD, claimed 
as secondary to tobacco use during service, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  If a condition noted during service is not 
shown to be chronic, then continuity of symptomatology after 
service is generally required for a grant of service 
connection.  See 38 C.F.R. § 3.303(b) (1999).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the 

evidence including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (1999).  The threshold question which must be 
answered in this case is whether the veteran has presented a 
well-grounded claim for service connection.  The veteran has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a "plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of § [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second there must be competent 
(i.e. medical) evidence of a current disability.  Third, 
there must be evidence of a nexus or link between the in-
service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Caluza v. Brown, 6 Vet. App. 489, 507 (1995); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  The third element may be 
established by use of statutory presumptions.  See Caluza, 7 
Vet. App. at 506.  Alternatively, a claim may be well 
grounded based on the application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

With respect to claims filed prior to June 9, 1998 (as in 
this case), the VA General Counsel has determined that 
service connection may be established for a tobacco-related 
disability or death on the basis that such disability or 
death is secondary to nicotine dependence arising during 
service.  See VAOPGPREC 19-97 (May 13, 1997).  In the present 
case, the veteran has been diagnosed with COPD, and he has 
stated that he has a long history of tobacco use.  

The Board observes that the veteran's service medical records 
(SMRs) appear to have been destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  Under such circumstances, there is a heightened 
duty to search for medical information from alternative 
sources in order to reconstruct the SMRs.  See Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992); Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990).  The Board is also under a duty 
to advise the veteran to obtain other forms of evidence, such 
as lay testimony or lay affidavits supporting his 
contentions.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  
Through the NPRC, the RO was able to obtain documents from 
the Department of the Army showing that the veteran served 
during the Korean Conflict-era as he claimed.  However, the 
documentation was not relevant to the issue of nicotine 
dependency in service.  In any event, it has been established 
that the RO has been unable to obtain additional copies of 
the veteran's SMRs, and that they are no longer available.  
The Board observes  that where records are unavailable, "the 
VA has no duty to seek to obtain that which does not exist."  
Counts v. Black, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  The Board finds that the 
VA has satisfied its duty to assist the veteran in obtaining 
alternative forms of evidence.  Moreover, the veteran was 
advised by letter of the need to submit alternative forms of 
evidence, and he has submitted several statements in support 
of his claim outlining and setting forth his contentions.

The veteran was afforded a comprehensive VA rating 
examination in March 1980, and contemporaneous clinical and 
VA treatment records dating from November 1968 through 
January 1998 have been obtained.  The veteran also underwent 
periodic examinations of his respiratory system in connection 
with his VA treatment.  The report of the VA rating 
examination conducted in March 1980 clearly shows that the 
veteran has COPD.  Pulmonary function tests (PFTs) showed 
very severe obstructive ventilatory impairment; the forced 
vital capacity was moderately reduced, and the flow rate very 
severely impaired.  The veteran did not indicate any 
particular history of tobacco use, and during the psychiatric 
component of the examination, indicated that he had not 
experienced any serious illnesses or injuries during his 
approximately three years of active service.  He did, 
however, 

report that he had experienced a significant amount of 
coughing while working in the mid-1960s.  

The clinical treatment records also contain diagnoses of 
COPD.  The VA treatment records show that the veteran was a 
smoker, but do not contain any medical opinion attributing 
the veteran's COPD to tobacco use in service, per se.  The 
veteran indicated during the course of his treatment that he 
had experienced problems with coughing in the 1950s.  A VA 
treatment record dated in December 1979 shows that the 
veteran had COPD at that time, and that there had been no 
changes since January 1978.  Further, a VA treatment record 
dated in December 1980 shows that the veteran reported a 32-
year history of smoking.  

The Board has evaluated the foregoing, and concludes that the 
veteran's claim for service connection for COPD, secondary to 
tobacco use during service, is not well grounded.  He has 
stated that he began smoking in service, and that his 
nicotine dependency increased until he was advised to stop 
smoking for health reasons in 1985.  That the veteran has 
COPD is not controverted.  He was shown to have had COPD at 
least as early as January 1978.  However, there is no medical 
opinion to show that the veteran developed nicotine 
dependence in service, and no medical opinion of record to 
show that the veteran's diagnosed COPD was otherwise incurred 
in service.  Moreover, there is no medical evidence showing 
continuity of symptomatology with respect to the veteran's 
diagnosed COPD within any presumptive period following his 
discharge from service.  See Savage, supra.  

The Board recognizes that the veteran believes that his COPD 
was the result of nicotine dependence incurred in service.  
However, he has failed to produce any medical evidence to 
that effect.  While he contends that he began smoking in 
service, the December 1980 treatment record shows that he 
reported a 32-year history of smoking, which would indicate 
that he actually began smoking at some point in 1948, some 
three years prior to entering service.  Moreover, while the 
Board acknowledges that cigarettes and tobacco products were 
supplied to U.S. servicemen by the military during the Korean 
Conflict-era, there is no medical evidence to show that 
nicotine dependence actually developed in service.  
Therefore, absent such an opinion, or an opinion establishing 
a medical nexus between the veteran's COPD and his active 
service, his claim is not well grounded.  See 38 U.S.C.A. 
§ 5107(a).  

In addition, lay statements by the veteran that he incurred 
COPD as a result of use of tobacco products during service, 
or that he otherwise developed nicotine dependency during 
service do not constitute medical evidence.  As a lay person, 
lacking in medical training and expertise, the veteran is not 
competent to address an issue requiring an expert medical 
opinion, to include medical diagnoses or opinions as to 
medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, such lay statements and opinions are 
insufficient to render the veteran's claim well grounded.  
What is missing in this case is a medical opinion, supported 
by evidence and a plausible rationale, that the veteran 
developed nicotine dependency in service, and that his 
subsequently diagnosed COPD was the result of such nicotine 
use in service.  Absent such an opinion, his claim for 
service connection is not well grounded, and must be denied 
on that basis.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for COPD, claimed as secondary to tobacco use 
during service.  The Board has not been made aware of any 
additional evidence which is available which could serve to 
well ground the veteran's claim.  As the veteran's claim is 
not well grounded, the Board finds that the VA has no duty to 
assist him in further developing evidence in support of his 
claim.  See 38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, supra; Grivois 
v. Brown, 5 Vet. App. 136, 140 (1994).  The Board also views 
its discussion as sufficient to inform the veteran of the 
evidence necessary to complete an application for a well-
grounded claim for service connection for COPD, claimed as 
secondary to tobacco use during service.  



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for COPD, claimed as secondary to tobacco 
use during service, is denied.  



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

